Title: General Orders, 30 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday October 30th 1782Parole Canada,
                     Countersigns Quebec, Montreal.
                  
                  The General having great reason to believe that a custom begins to prevail among the Soldiers of firing away their amunition at Game he therefore thinks proper to enjoin it upon the officers to prevent so pernitious a practice in the begining.  An accurate examination is to be made immediately into the situation of the amunition, and a report will be given in on saturday next to the orderly office, of the number and state of the Cartridges now actually in possession of each regiment specifying whether they are P fit for use or if otherwise, whether any powder has been taken out of them, or by what means they have become unfit for service_Duplicates of these reports are to be furnished by the Commanding officers of corps to the Commandant of Artillery, that the regiments may account properly for the Amunition now on hand before any more shall be drawn.
                  The Inspector will have an opertunity of comparing his monthly inspections of this article with the reports at the Orderly office.
                  It is with sensible pain the General finds the country covered, and the Farm houses crowded with soldiers who are committing wanton instances of plunder and outrage, to the great inconvenience and injury, of the Inhabitants as well as relaxation of disipline.  He expressly forbids these unsoldierly practices and calls upon officers of every rank and corps to put a stop to them by causing prompt and exemplary punishment to be inflicted on the Guilty.
                  All regimental officers are to encamp and Hut with their respective Corps.
                  A guard of a corporal and six men from the second Massachusetts regiment to be sent immediately to the Contractors Magazine at Newburgh to continue for two days_Colonel Stewart will give them directions.
                  The court of inquiry held at Verplanks point Octr 26th 1782 whereof Lieutenant Colonel Sherman was President to enquire into the conduct of Captain Strong, of the 2d Connecticut regt who commanded the Picquet on the left of the Chain the 23d instant reported to have been very remiss in his duty and his guard in bad order: report
                  That having previously viewed the ground were the guard was posted: the rout by which Major Gibbs approached the guard and the disposition of the Sentinels, they are of opinion that tho Captain Strong may have been in some degree remiss and perhaps in a doze at the instant the rounds came, yet considering the whole of his Conduct while on Guard, visiting his sentinels &ca he was not in such a degree remiss as to render necessary his being brought to a Courtmartial.
                  The Commander in chief approves the opinion of the court.
                  After orders.
                  the honorable the Congress have been pleased to pass the following act.
                  By the United States in Congress assembled August 7th 1782.
                  ResolvedThat the secretary at War on or before the first day of January next cause the Noncomissioned officers and privates belonging to the lines of the respective States, including soldiers prisoners with the enemy to be aranged in such a manner as to form complete regiments agreeably to the acts of congress of the 3d & 21st of october 1780 or regiments of not less than five hundred rank and file as circumstances and the good of the service may in his judgment require.  That for this purpose the junior regiments shall be draughted to fill the senior regiments and the surplus should any remain after such draughts shall be formed into a compleat company or companys as near as may be according to the said establishment with a proper allowance of Field officers to two or more companies: the said regiments and companies shall be commanded by officers belonging to the respective states to which the Noncommissioned officers and privates so arranged shall belong.
                  Resolved 2d  That the Commander in Chief and commanding officer of the southern army directs the officers of the line of each state respectively to meet together and agree and determine upon the officers who shall remain in service to command the troops arranged as aforesaid_Provided that where it cannot be done by voluntary agreement the junior officers of each Grade shall retire so as to leave compleat corps of officers in proportion of the number of men and to be adjusted upon the principles of the acts of the 3d and 21st of October 1780 and the fifth resolution of the act passed the 23d day of april 1782.
                  Resolved 3dThat the Commander in chief and commanding officer of the Southern army as soon as the said arrangement shall have taken place transmit to congress, a List of officers whom they may deem proper to be employed in the several staff departments and other necessary duties in the army, to be taken from the List of retiring officers and upon being approved of by Congress and accepting such appointments such officers shall retain their rank in the army with the pay and emoulements therto annexed.
                  Resolved 4th  That the officers retiring under the foregoing resolutions and not employed in the staff departments as aforesaid shall untill called into service with their proper command be entitled to all the emoulements to which the officers are entitled who retired under the resolutions of the 3d and 21st of October 1780_That the said officers shall retain their rank in the army and be called into the service from time to time according to severity in case of deficiencys of officers upon the principles of the foregoing resolutions.
                  ResolvedThat in arrangeing the Noncommissd officers and privates of the army each state shall be credited for all the men except Deserters and such as may have died who shall have been duly mustered to serve during the war or for three years in compliance with the requisitions of Congress of the 3d day of October 1780 or the 10th of Decr 1781.
                  ResolvedThat the preceding arrangement shall take effect on the 1st day of January 1783 and that Copies thereof be immediately transmitted by the Secretary at War to the executive authority of the respective States.
                  The honorable the Secretary at War has given the following explanation of the 4th resolve of the above act, that the deranged officers are not to be called into service in order to fill vacancies which may happen in the regimts which remain in service: But that should the states to which they belong hereafter augment the number of their regiments the deranged officers shall in that case have a preferance in officering such regiments.  It is to be considered and acted upon accordingly.  And he has thought proper for the present only to extend the operation of the above act, in the Northern army to the Lines of Massachusetts and Connecticut, the first of which is to be reduced to eight regiments of five hundred rank & file each or as near as may be to that number, and the last to three regiments consisting of the like number officerd as follows
                    to each regiment
                  Three field officers
                  Nine captains
                  Nineteen subalterns
                  One surgeon
                  One Mate              
                  The reason why the foregoing act does not at present operate upon the Lines of New Jersey, Newyork, Rhode Island, and Newhampshire are that the Line of New York already forms two regimts of five hundred rank & file each.
                  The others are so near that number that it is hoped their respective states which are pressingly called upon to fill them up will do it.  The reform of them is therefore suspended untill the further pleasure of congress be known.
                  All regimental Promotions in the Lines of Massachusetts and Connecticut are to be considered as completed up to this day.
                  Major General Heath & Brigr Genl Huntington will be pleased to cause the reform of their respective Lines agreably to the second resolve of the before recited ask to be carried into execution by monday next_and make report to the Commander in chief.
                  The deranged officers will be at liberty to retire immediately if they think proper; they will never the less be considered as entitled to full pay and subsistance up to the 1st of January next and to prevent irregularity or confusion, in the Musters they are to be borne upon the rolls of the first regiment of each line untill that time.
               